DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,863,503. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite: A method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a control message including information associated with a list of slot format combinations wherein each of the slot format combinations indicates one or more slot formats, information associated with a serving cell identity of a serving cell for which the slot format combinations are applicable, information associated with a slot format indicator radio network temporary identifier (SFI-RNTI), and information associated with a reference subcarrier spacing for the slot format combinations; receiving, from the base station, downlink control information for notifying slot format to a plurality of terminals including the terminal, wherein the downlink control information includes a slot format indicator for at least one slot, and a cyclic redundancy check (CRC) of the downlink control information is scrambled by the SFI-RNTI; and communicating, with the base station on the serving cell, in the at least one slot by applying a slot format combination among the slot format combinations, the slot format combination corresponding to the slot format indicator.  


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,863,503. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite: A method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, a control message including information associated with a list of slot format combinations wherein each of the slot format combinations indicates one or more slot formats, information associated with a serving cell identity of a serving cell for which the slot format combinations are applicable, information associated with a slot format indicator radio network temporary identifier (SFI-RNTI), and information associated with a reference subcarrier spacing for the slot format combinations; transmitting, to the terminal, downlink control information for notifying slot format to a plurality of terminals including the terminal, wherein the downlink control information includes a slot format indicator for at least one slot, and a cyclic redundancy check (CRC) of the downlink control information is scrambled by the SFI-RNTI; and communicating, with the terminal on the serving cell, in the at least one slot by applying a slot format combination among the slot format combinations, the slot format combination corresponding to the slot format indicator.  


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,863,503. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite: A terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; and a controller configured to: receive, from a base station, a control message including information associated with a list of slot format combinations wherein each of the slot format combinations indicates one or more slot formats, information associated with a serving cell identity of a serving cell for which the slot format combinations are applicable, information associated with a slot format indicator radio network temporary identifier (SFI-RNTI), and information associated with a reference subcarrier spacing for the slot format combinations, receive, from the base station, downlink control information for notifying slot format to a plurality of terminals including the terminal, wherein the downlink control information includes a slot format indicator for at least one slot, and a cyclic redundancy check (CRC) of the downlink control information is scrambled by the SFI-RNTI, and communicate, with the base station on the serving cell, in the at least one slot by applying a slot format combination among the slot format combinations, the slot format combination corresponding to the slot format indicator.  


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,863,503. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite: A base station in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal; and a controller configured to: transmit, to a terminal, a control message including information associated with a list of slot format combinations wherein each of the slot format combinations indicates one or more slot formats, information associated with a serving cell identity of a serving cell for which the slot format combinations are applicable, information associated with a slot format indicator radio network temporary identifier (SFI-RNTI), and information associated with a reference subcarrier spacing for the slot format combinations, transmit, to the terminal, downlink control information for notifying slot format to a plurality of terminals including the terminal, wherein the downlink control information includes a slot format indicator for at least one slot, and a cyclic redundancy check (CRC) of the downlink control information is scrambled by the SFI-RNTI, and communicate, with the terminal on the serving cell, in the at least one slot by applying a slot format combination among the slot format combinations, the slot format combination corresponding to the slot format indicator.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 20190053243 A1) in view of Wu (Pub. No.: US 20170111933 A1), hereafter respectively referred to as Lee and Wu.  
	In regard to Claim 1, Lee teaches A method performed by a terminal (a UE, Para. 166) in a wireless communication system, the method comprising: receiving, from a base station (a base station, Para. 166), a control message including information associated with a list (Table 1 is shared between a base station and a UE, Para. 166) of slot format combinations (One subframe includes 2 0.5-ms slots and one slot includes 7 OFDM symbols, Para, 63, FIG. 3.  Information indicated to the UEs can include an index for a combination of basic subframe configuration types (e.g., 10 subframe configuration types shown in FIG. 16), Para. 158, FIG. 16) wherein each of the slot format combinations indicates one or more slot formats (In case of a subframe configuration type that bundles a subframe of a type #3 and a subframe of a type #5, the UE recognizes that a symbol range of the data ranges from the first to the last symbol of a second subframe, Para. 160-162), information associated with a serving cell identity of a serving cell for which the slot format combinations are applicable (In order to make a UE recognize the combination and operate according to the combination, a base station can cell-specifically indicate information on the combination (i.e., information on subframe configuration types of bundled subframes) to all UEs at a downlink control region, Para. 156, FIG. 17).  
Lee teaches receiving, from the base station, downlink control information for notifying slot format to a plurality of terminals including the terminal, wherein the downlink control information includes a slot format indicator for at least one slot (if the base station transmits the index indicating the specific subframe configuration types to the UE, the UE can identify the subframe configuration types constructing the combination from the indicated index, Para. 166).   
Lee teaches communicating, with the base station on the serving cell, in the at least one slot by applying a slot format combination among the slot format combinations (If there is a data for the UE, the UE recognizes that a symbol range of the data ranges from the first to the last symbol of a second subframe and detects the data, Para. 160), the slot format combination corresponding to the slot format indicator (A UE is able to identify a combination of subframe configuration types corresponding to the index based on the indicated index and can perform such an operation corresponding to the combination as reception of a service corresponding to the combination, Para. 158).  
Lee fails to teach information associated with a slot format indicator radio network temporary identifier (SFI-RNTI), and information associated with a reference subcarrier spacing for the slot format combinations, and a cyclic redundancy check (CRC) of the downlink control information is scrambled by the SFI-RNTI.  
	Wu teaches information associated with a slot format indicator radio network temporary identifier (SFI-RNTI) (the BS may configure a PRACH where the first RA preamble is transmitted in a time slot of a subframe.  A RA-RNTI value associated with the PRACH is computed according to an equation of RA−RNTI=1+(2×t_id+n)+20×f_id, wherein t_id is an index of the subframe (i.e., subframe number), n is a time slot number.  Para. 51), and information associated with a reference subcarrier spacing for the slot format combinations (the first RA configuration may include a first physical RA channel (PRACH) resource configuration.  The first PRACH resource configuration may indicate at least one of a first time configuration, a first frequency configuration.  The first time configuration may indicate at least one first symbol, a first time slot.  The first frequency configuration may indicate a first bandwidth.  The first bandwidth may be represented by first number of subcarriers with a first subcarrier spacing.  Para. 31).  
Wu teaches a cyclic redundancy check (CRC) of the downlink control information is scrambled by the SFI-RNTI (the BS may transmit a first DL assignment with a cyclic redundancy check (CRC) scrambled by a first RA-radio network temporary identifier (RA-RNTI), Para. 48).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with the teachings of Lee since Wu provides a technique for utilizing SFI-RNTI and CRC with respect to transmissions, which can be introduced into the system of Lee to permit more robust transmissions against errors and provide the benefits of scrambling CRC of downlink control information.  


In regard to Claim 6, Lee teaches A method performed by a base station (a base station, Para. 166) in a wireless communication system, the method comprising: transmitting, to a terminal (a UE, Para. 166), a control message including information associated with a list (Table 1 is shared between a base station and a UE, Para. 166) of slot format combinations (One subframe includes 2 0.5-ms slots and one slot includes 7 OFDM symbols, Para, 63, FIG. 3.  Information indicated to the UEs can include an index for a combination of basic subframe configuration types (e.g., 10 subframe configuration types shown in FIG. 16), Para. 158, FIG. 16) wherein each of the slot format combinations indicates one or more slot formats (In case of a subframe configuration type that bundles a subframe of a type #3 and a subframe of a type #5, the UE recognizes that a symbol range of the data ranges from the first to the last symbol of a second subframe, Para. 160-162), information associated with a serving cell identity of a serving cell for which the slot format combinations are applicable (In order to make a UE recognize the combination and operate according to the combination, a base station can cell-specifically indicate information on the combination (i.e., information on subframe configuration types of bundled subframes) to all UEs at a downlink control region, Para. 156, FIG. 17).  
Lee teaches transmitting, to the terminal, downlink control information for notifying slot format to a plurality of terminals including the terminal, wherein the downlink control information includes a slot format indicator for at least one slot (if the base station transmits the index indicating the specific subframe configuration types to the UE, the UE can identify the subframe configuration types constructing the combination from the indicated index, Para. 166).  
Lee teaches communicating, with the terminal on the serving cell, in the at least one slot by applying a slot format combination among the slot format combinations (If there is a data for the UE, the UE recognizes that a symbol range of the data ranges from the first to the last symbol of a second subframe and detects the data, Para. 160), the slot format combination corresponding to the slot format indicator (A UE is able to identify a combination of subframe configuration types corresponding to the index based on the indicated index and can perform such an operation corresponding to the combination as reception of a service corresponding to the combination, Para. 158).  
Lee fails to teach information associated with a slot format indicator radio network temporary identifier (SFI-RNTI), and information associated with a reference subcarrier spacing for the slot format combinations; and a cyclic redundancy check (CRC) of the downlink control information is scrambled by the SFI-RNTI.  
Wu teaches information associated with a slot format indicator radio network temporary identifier (SFI-RNTI) (the BS may configure a PRACH where the first RA preamble is transmitted in a time slot of a subframe.  A RA-RNTI value associated with the PRACH is computed according to an equation of RA−RNTI=1+(2×t_id+n)+20×f_id, wherein t_id is an index of the subframe (i.e., subframe number), n is a time slot number.  Para. 51), and information associated with a reference subcarrier spacing for the slot format combinations (the first RA configuration may include a first physical RA channel (PRACH) resource configuration.  The first PRACH resource configuration may indicate at least one of a first time configuration, a first frequency configuration.  The first time configuration may indicate at least one first symbol, a first time slot.  The first frequency configuration may indicate a first bandwidth.  The first bandwidth may be represented by first number of subcarriers with a first subcarrier spacing.  Para. 31).  
Wu teaches a cyclic redundancy check (CRC) of the downlink control information is scrambled by the SFI-RNTI (the BS may transmit a first DL assignment with a cyclic redundancy check (CRC) scrambled by a first RA-radio network temporary identifier (RA-RNTI), Para. 48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with the teachings of Lee since Wu provides a technique for utilizing SFI-RNTI and CRC with respect to transmissions, which can be introduced into the system of Lee to permit more robust transmissions against errors and provide the benefits of scrambling CRC of downlink control information.  


In regard to Claim 11, Lee teaches A terminal (a UE, Para. 166) in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal (transceiving antenna 135, Para. 44, FIG. 1); and a controller (processor 155, Para. 44, FIG. 1) configured to: receive, from a base station (a base station, Para. 166), a control message including information associated with a list (Table 1 is shared between a base station and a UE, Para. 166) of slot format combinations (One subframe includes 2 0.5-ms slots and one slot includes 7 OFDM symbols, Para, 63, FIG. 3.  Information indicated to the UEs can include an index for a combination of basic subframe configuration types (e.g., 10 subframe configuration types shown in FIG. 16), Para. 158, FIG. 16) wherein each of the slot format combinations indicates one or more slot formats (In case of a subframe configuration type that bundles a subframe of a type #3 and a subframe of a type #5, the UE recognizes that a symbol range of the data ranges from the first to the last symbol of a second subframe, Para. 160-162), information associated with a serving cell identity of a serving cell for which the slot format combinations are applicable (In order to make a UE recognize the combination and operate according to the combination, a base station can cell-specifically indicate information on the combination (i.e., information on subframe configuration types of bundled subframes) to all UEs at a downlink control region, Para. 156, FIG. 17).  
Lee teaches receive, from the base station, downlink control information for notifying slot format to a plurality of terminals including the terminal, wherein the downlink control information includes a slot format indicator for at least one slot (if the base station transmits the index indicating the specific subframe configuration types to the UE, the UE can identify the subframe configuration types constructing the combination from the indicated index, Para. 166).  
Lee teaches communicate, with the base station on the serving cell, in the at least one slot by applying a slot format combination among the slot format combinations (If there is a data for the UE, the UE recognizes that a symbol range of the data ranges from the first to the last symbol of a second subframe and detects the data, Para. 160), the slot format combination corresponding to the slot format indicator (A UE is able to identify a combination of subframe configuration types corresponding to the index based on the indicated index and can perform such an operation corresponding to the combination as reception of a service corresponding to the combination, Para. 158).  
Lee fails to teach information associated with a slot format indicator radio network temporary identifier (SFI-RNTI), and information associated with a reference subcarrier spacing for the slot format combinations, and a cyclic redundancy check (CRC) of the downlink control information is scrambled by the SFI-RNTI.  
Wu teaches information associated with a slot format indicator radio network temporary identifier (SFI-RNTI) (the BS may configure a PRACH where the first RA preamble is transmitted in a time slot of a subframe.  A RA-RNTI value associated with the PRACH is computed according to an equation of RA−RNTI=1+(2×t_id+n)+20×f_id, wherein t_id is an index of the subframe (i.e., subframe number), n is a time slot number.  Para. 51), and information associated with a reference subcarrier spacing for the slot format combinations (the first RA configuration may include a first physical RA channel (PRACH) resource configuration.  The first PRACH resource configuration may indicate at least one of a first time configuration, a first frequency configuration.  The first time configuration may indicate at least one first symbol, a first time slot.  The first frequency configuration may indicate a first bandwidth.  The first bandwidth may be represented by first number of subcarriers with a first subcarrier spacing.  Para. 31).  
Wu teaches a cyclic redundancy check (CRC) of the downlink control information is scrambled by the SFI-RNTI (the BS may transmit a first DL assignment with a cyclic redundancy check (CRC) scrambled by a first RA-radio network temporary identifier (RA-RNTI), Para. 48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with the teachings of Lee since Wu provides a technique for utilizing SFI-RNTI and CRC with respect to transmissions, which can be introduced into the system of Lee to permit more robust transmissions against errors and provide the benefits of scrambling CRC of downlink control information.  


In regard to Claim 16, Lee teaches A base station (a base station, Para. 166) in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal (transceiving antenna 130, Para. 44, FIG. 1); and a controller (processor 180, Para. 44, FIG. 1) configured to: transmit, to a terminal (a UE, Para. 166), a control message including information associated with a list (Table 1 is shared between a base station and a UE, Para. 166) of slot format combinations (One subframe includes 2 0.5-ms slots and one slot includes 7 OFDM symbols, Para, 63, FIG. 3.  Information indicated to the UEs can include an index for a combination of basic subframe configuration types (e.g., 10 subframe configuration types shown in FIG. 16), Para. 158, FIG. 16) wherein each of the slot format combinations indicates one or more slot formats (In case of a subframe configuration type that bundles a subframe of a type #3 and a subframe of a type #5, the UE recognizes that a symbol range of the data ranges from the first to the last symbol of a second subframe, Para. 160-162), information associated with a serving cell identity of a serving cell for which the slot format combinations are applicable (In order to make a UE recognize the combination and operate according to the combination, a base station can cell-specifically indicate information on the combination (i.e., information on subframe configuration types of bundled subframes) to all UEs at a downlink control region, Para. 156, FIG. 17).  
Lee teaches transmit, to the terminal, downlink control information for notifying slot format to a plurality of terminals including the terminal, wherein the downlink control information includes a slot format indicator for at least one slot (if the base station transmits the index indicating the specific subframe configuration types to the UE, the UE can identify the subframe configuration types constructing the combination from the indicated index, Para. 166).  
Lee teaches communicate, with the terminal on the serving cell, in the at least one slot by applying a slot format combination among the slot format combinations (If there is a data for the UE, the UE recognizes that a symbol range of the data ranges from the first to the last symbol of a second subframe and detects the data, Para. 160), the slot format combination corresponding to the slot format indicator (A UE is able to identify a combination of subframe configuration types corresponding to the index based on the indicated index and can perform such an operation corresponding to the combination as reception of a service corresponding to the combination, Para. 158).  
Lee fails to teach information associated with a slot format indicator radio network temporary identifier (SFI-RNTI), and information associated with a reference subcarrier spacing for the slot format combinations, and a cyclic redundancy check (CRC) of the downlink control information is scrambled by the SFI-RNTI.  
Wu teaches information associated with a slot format indicator radio network temporary identifier (SFI-RNTI) (the BS may configure a PRACH where the first RA preamble is transmitted in a time slot of a subframe.  A RA-RNTI value associated with the PRACH is computed according to an equation of RA−RNTI=1+(2×t_id+n)+20×f_id, wherein t_id is an index of the subframe (i.e., subframe number), n is a time slot number.  Para. 51), and information associated with a reference subcarrier spacing for the slot format combinations (the first RA configuration may include a first physical RA channel (PRACH) resource configuration.  The first PRACH resource configuration may indicate at least one of a first time configuration, a first frequency configuration.  The first time configuration may indicate at least one first symbol, a first time slot.  The first frequency configuration may indicate a first bandwidth.  The first bandwidth may be represented by first number of subcarriers with a first subcarrier spacing.  Para. 31).  
Wu teaches a cyclic redundancy check (CRC) of the downlink control information is scrambled by the SFI-RNTI (the BS may transmit a first DL assignment with a cyclic redundancy check (CRC) scrambled by a first RA-radio network temporary identifier (RA-RNTI), Para. 48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with the teachings of Lee since Wu provides a technique for utilizing SFI-RNTI and CRC with respect to transmissions, which can be introduced into the system of Lee to permit more robust transmissions against errors and provide the benefits of scrambling CRC of downlink control information.  


Claim(s) 2-3, 7-8, 12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wu, and further in view of Kim et al. (Pub. No.: US 20210288771 A1), hereafter referred to as Kim.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Lee in view of Wu teaches the slot format combination.  
	Lee fails to teach the slot format combination is applied to the at least one slot with a subcarrier spacing which is equal to or larger than the reference subcarrier spacing.  
	Kim teaches the slot format combination is applied to the at least one slot with a subcarrier spacing which is equal to or larger than the reference subcarrier spacing (the subcarrier spacing applied to symbols (e.g., S0, S1, S2 and S3) to which the SS is transmitted may be greater than the subcarrier spacing applied to symbols (e.g., M0 and M1) to which the RS is transmitted, Para. 215).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Lee in view of Wu since Kim provides a technique for subcarrier spacings, which can be introduced into the system of Lee in view of Wu to ensure signals are utilized with subcarrier spacings that ensure appropriate usage of resources.    

In regard to Claim 3, as presented in the rejection of Claim 1, Lee in view of Wu teaches the slot format combination.  
	Lee fails to teach a number of the at least one slot is identified as a number of slot formats included in the slot format combination.  
	Kim teaches a number of the at least one slot is identified as a number of slot formats included in the slot format combination (A sequence rl,n_s(m) of the MBSFN reference signal, Para. 117.  ns means a slot number within a radio frame, Para. 118-119).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Lee in view of Wu since Kim provides a technique for signals involving slot numbering, which can be introduced into the system of Lee in view of Wu to ensure signals are transmitted with the appropriate patterns of slots involving sequences of signals.  

In regard to Claim 7, as presented in the rejection of Claim 6, Lee in view of Wu teaches the slot format combination.  
	Lee fails to teach the slot format combination is applied to the at least one slot with a subcarrier spacing which is equal to or larger than the reference subcarrier spacing.  
	Kim teaches the slot format combination is applied to the at least one slot with a subcarrier spacing which is equal to or larger than the reference subcarrier spacing (the subcarrier spacing applied to symbols (e.g., S0, S1, S2 and S3) to which the SS is transmitted may be greater than the subcarrier spacing applied to symbols (e.g., M0 and M1) to which the RS is transmitted, Para. 215).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Lee in view of Wu since Kim provides a technique for subcarrier spacings, which can be introduced into the system of Lee in view of Wu to ensure signals are utilized with subcarrier spacings that ensure appropriate usage of resources.    

In regard to Claim 8, as presented in the rejection of Claim 6, Lee in view of Wu teaches the slot format combination.  
	Lee fails to teach a number of the at least one slot is identified as a number of slot formats included in the slot format combination.  
	Kim teaches a number of the at least one slot is identified as a number of slot formats included in the slot format combination (A sequence rl,n_s(m) of the MBSFN reference signal, Para. 117.  ns means a slot number within a radio frame, Para. 118-119).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Lee in view of Wu since Kim provides a technique for signals involving slot numbering, which can be introduced into the system of Lee in view of Wu to ensure signals are transmitted with the appropriate patterns of slots involving sequences of signals.  

In regard to Claim 12, as presented in the rejection of Claim 11, Lee in view of Wu teaches the slot format combination.  
	Lee fails to teach the slot format combination is applied to the at least one slot with a subcarrier spacing which is equal to or larger than the reference subcarrier spacing.  
	Kim teaches the slot format combination is applied to the at least one slot with a subcarrier spacing which is equal to or larger than the reference subcarrier spacing (the subcarrier spacing applied to symbols (e.g., S0, S1, S2 and S3) to which the SS is transmitted may be greater than the subcarrier spacing applied to symbols (e.g., M0 and M1) to which the RS is transmitted, Para. 215).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Lee in view of Wu since Kim provides a technique for subcarrier spacings, which can be introduced into the system of Lee in view of Wu to ensure signals are utilized with subcarrier spacings that ensure appropriate usage of resources.    

In regard to Claim 13, as presented in the rejection of Claim 11, Lee in view of Wu teaches the slot format combination.  
	Lee fails to teach a number of the at least one slot is identified as a number of slot formats included in the slot format combination.  
	Kim teaches a number of the at least one slot is identified as a number of slot formats included in the slot format combination (A sequence rl,n_s(m) of the MBSFN reference signal, Para. 117.  ns means a slot number within a radio frame, Para. 118-119).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Lee in view of Wu since Kim provides a technique for signals involving slot numbering, which can be introduced into the system of Lee in view of Wu to ensure signals are transmitted with the appropriate patterns of slots involving sequences of signals.  

In regard to Claim 17, as presented in the rejection of Claim 16, Lee in view of Wu teaches the slot format combination.  
	Lee fails to teach the slot format combination is applied to the at least one slot with a subcarrier spacing which is equal to or larger than the reference subcarrier spacing.  
	Kim teaches the slot format combination is applied to the at least one slot with a subcarrier spacing which is equal to or larger than the reference subcarrier spacing (the subcarrier spacing applied to symbols (e.g., S0, S1, S2 and S3) to which the SS is transmitted may be greater than the subcarrier spacing applied to symbols (e.g., M0 and M1) to which the RS is transmitted, Para. 215).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Lee in view of Wu since Kim provides a technique for subcarrier spacings, which can be introduced into the system of Lee in view of Wu to ensure signals are utilized with subcarrier spacings that ensure appropriate usage of resources.    

In regard to Claim 18, as presented in the rejection of Claim 16, Lee in view of Wu teaches the slot format combination.  
	Lee fails to teach a number of the at least one slot is identified as a number of slot formats included in the slot format combination.  
	Kim teaches a number of the at least one slot is identified as a number of slot formats included in the slot format combination (A sequence rl,n_s(m) of the MBSFN reference signal, Para. 117.  ns means a slot number within a radio frame, Para. 118-119).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Lee in view of Wu since Kim provides a technique for signals involving slot numbering, which can be introduced into the system of Lee in view of Wu to ensure signals are transmitted with the appropriate patterns of slots involving sequences of signals.  


Claim(s) 4, 9, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wu, and further in view of Zhang et al. (Pub. No.: US 20140247814 A1), hereafter referred to as Zhang.  
	In regard to Claim 4, as presented in the rejection of Claim 1, Lee in view of Wu teaches the slot format combination.  
	Lee fails to teach each slot format of the slot format combination includes at least one of a downlink symbol, an uplink symbol, or a flexible symbol.  
Zhang teaches each slot format of the slot format combination includes at least one of a downlink symbol, an uplink symbol, or a flexible symbol (DwPTS is a time slot that may include 64 chips of synchronization symbols (SYNC) and 64 chips of GP for downlink Pilot and downlink synchronization (SCH), Para. 33, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Lee in view of Wu since Zhang provides a technique for structuring slots, which can be introduced into the system of Lee in view of Wu to organize symbols of slot for optimal utilization of wireless resources.  

In regard to Claim 9, as presented in the rejection of Claim 6, Lee in view of Wu teaches the slot format combination.  
	Lee fails to teach each slot format of the slot format combination includes at least one of a downlink symbol, an uplink symbol, or a flexible symbol.  
Zhang teaches each slot format of the slot format combination includes at least one of a downlink symbol, an uplink symbol, or a flexible symbol (DwPTS is a time slot that may include 64 chips of synchronization symbols (SYNC) and 64 chips of GP for downlink Pilot and downlink synchronization (SCH), Para. 33, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Lee in view of Wu since Zhang provides a technique for structuring slots, which can be introduced into the system of Lee in view of Wu to organize symbols of slot for optimal utilization of wireless resources.  

In regard to Claim 14, as presented in the rejection of Claim 11, Lee in view of Wu teaches the slot format combination.  
	Lee fails to teach each slot format of the slot format combination includes at least one of a downlink symbol, an uplink symbol, or a flexible symbol.  
Zhang teaches each slot format of the slot format combination includes at least one of a downlink symbol, an uplink symbol, or a flexible symbol (DwPTS is a time slot that may include 64 chips of synchronization symbols (SYNC) and 64 chips of GP for downlink Pilot and downlink synchronization (SCH), Para. 33, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Lee in view of Wu since Zhang provides a technique for structuring slots, which can be introduced into the system of Lee in view of Wu to organize symbols of slot for optimal utilization of wireless resources.  

In regard to Claim 19, as presented in the rejection of Claim 16, Lee in view of Wu teaches the slot format combination.  
	Lee fails to teach each slot format of the slot format combination includes at least one of a downlink symbol, an uplink symbol, or a flexible symbol.  
Zhang teaches each slot format of the slot format combination includes at least one of a downlink symbol, an uplink symbol, or a flexible symbol (DwPTS is a time slot that may include 64 chips of synchronization symbols (SYNC) and 64 chips of GP for downlink Pilot and downlink synchronization (SCH), Para. 33, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Lee in view of Wu since Zhang provides a technique for structuring slots, which can be introduced into the system of Lee in view of Wu to organize symbols of slot for optimal utilization of wireless resources.  


Claim(s) 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wu, and further in view of Yasukawa et al. (Pub. No.: US 20210068059 A1), hereafter referred to as Yasukawa.    
In regard to Claim 5, as presented in the rejection of Claim 1, Lee in view of Wu teaches the downlink control information.  
	Lee fails to teach the downlink control information is received by a group common signaling.  
Zhang teaches the downlink control information is received by a group common signaling (notification from the base station 200 to the user apparatus 100 may be Group Common signaling (for example, Group Common PDCCH), Para. 147).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasukawa with the teachings of Lee in view of Wu since Yasukawa provides a technique for wireless notifications to a user apparatus, which can be introduced into the system of Lee in view of Wu to ensure a base station is capable of providing signaling to groups of wireless devices in a technique common across multiple wireless devices.  

In regard to Claim 10, as presented in the rejection of Claim 6, Lee in view of Wu teaches the downlink control information.  
	Lee fails to teach the downlink control information is transmitted by a group common signaling.  
Zhang teaches the downlink control information is transmitted by a group common signaling (notification from the base station 200 to the user apparatus 100 may be Group Common signaling (for example, Group Common PDCCH), Para. 147).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasukawa with the teachings of Lee in view of Wu since Yasukawa provides a technique for wireless notifications to a user apparatus, which can be introduced into the system of Lee in view of Wu to ensure a base station is capable of providing signaling to groups of wireless devices in a technique common across multiple wireless devices.  

In regard to Claim 15, as presented in the rejection of Claim 11, Lee in view of Wu teaches the downlink control information.  
	Lee fails to teach the downlink control information is received by a group common signaling.  
Zhang teaches the downlink control information is received by a group common signaling (notification from the base station 200 to the user apparatus 100 may be Group Common signaling (for example, Group Common PDCCH), Para. 147).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasukawa with the teachings of Lee in view of Wu since Yasukawa provides a technique for wireless notifications to a user apparatus, which can be introduced into the system of Lee in view of Wu to ensure a base station is capable of providing signaling to groups of wireless devices in a technique common across multiple wireless devices.  

In regard to Claim 20, as presented in the rejection of Claim 16, Lee in view of Wu teaches the downlink control information.  
	Lee fails to teach the downlink control information is transmitted by a group common signaling.  
Zhang teaches the downlink control information is transmitted by a group common signaling (notification from the base station 200 to the user apparatus 100 may be Group Common signaling (for example, Group Common PDCCH), Para. 147).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasukawa with the teachings of Lee in view of Wu since Yasukawa provides a technique for wireless notifications to a user apparatus, which can be introduced into the system of Lee in view of Wu to ensure a base station is capable of providing signaling to groups of wireless devices in a technique common across multiple wireless devices.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
6-12-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477